DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the photographs submitted do not clearly show the details of the ring. The examiner suggests providing line drawings instead of the photographs. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over LOT #65: 1995 Nebraska Cornhuskers NCAA Football National Championship Ring Personally Owned by Lawrence Phillips (Player LOA), https://goldinauctions.com/lot-18842.aspx.
Regarding claim 1, 1995 Nebraska Championship ring teaches a method of indicating higher athletic achievement, comprising: displaying a college class ring having at least one indicia of athletic achievement located on the face of the main gemstone of the class ring, wherein the athletic achievement indicia includes indicia of athletic achievement for varying degrees of athletic achievement to provide viewers of the ring with information about the level of athletic achievement.

    PNG
    media_image1.png
    257
    568
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    519
    media_image2.png
    Greyscale

The first stone (diamond) located on the face of the main gemstone of the class ring to indicates a first achievement (first national championship) and the second stones (diamonds) indicates a second achievement (second national championship).
The two diamonds on the 1995 Nebraska Championship ring represent two National Championships (athlete achievement) and not higher learning scholastic achievement. Since the diamonds represent the number of achievements, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to use diamonds to represent a quantitative number of other types of achievements such as higher learning scholastic achievement as a matter of design.
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
The amendment to claim 1 overcomes the rejection under 35 U.S.C. 102(a)(1) as being anticipated by 10K gold University of Oklahoma PHD graduate ring for the class 1966.
Regarding the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over LOT #65: 1995 Nebraska Cornhuskers NCAA Football National Championship Ring Personally Owned by Lawrence Phillips (Player LOA), the applicant argues “claim 1 is truly non-obvious over the combination of the Univ. of Oklahoma Ph.D. ring and the Nebraska athletic achievement ring”. However, this argument is moot because the claim is not rejected over the combination of the Univ. of Oklahoma Ph.D. ring and the Nebraska athletic achievement ring.
The 1995 Nebraska Cornhuskers NCAA Football National Championship Ring teaches all of the disclosed structure of the class ring with scholastic achievement indicia. The 1995 Nebraska Cornhuskers NCAA Football National Championship Ring teaches a ring comprising a bezel, a main stone having a face and two diamonds mounted on the face of the main stone. The only difference between the Nebraska class ring and the claimed invention is the interpretation of the number of diamonds (stones) mounted on the face of the center stone.
The applicant does not disclose the stones of the claimed invention have any specific characteristics or structure to indicate scholastic achievement. Therefore, the examiner contends having the stones of the Nebraska ring to represent other achievements such as scholastic achievement is a design consideration.
The rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/           Primary Examiner, Art Unit 3631